SHARPE, J.
Defendant was convicted on an indictment drawn under section 5076 of the Code for selling spirituous, vinous or malt liquors without a license. A witness who had been introduced and examined for defendant was, on cross-examination and against objection, required to answer and did answer affirmatively a question by the solicitor as to whether he did not “stand indicted for the same offense with which defendant was being tried in the same court.” This testimony having apparent reference to the identical transaction involved in the trial, was admissible as tending to show a bias on the part of the witness and, therefore, as affecting his credibility.—Clifton v. State, 71 Ala. 473.
Subject to an exception taken by defendant the solicitor was allowed when cross-examining to elicit from one of the defendant’s witnesses that there was an indictment pending in the circuit court against the wit; ness “for public drunkenness.” In this there was error. Between the fact so elicited and the offense charged against defendant there was no such connection as would ■warrant an inference that the witness was interested or biased, nor is there any phase of the case which could *168have been in the least illumined by such fact. It is only a conviction for an infamous crime, that may be proved to discredit a witness under section 1795 of the Code.
There was error also in- the refusal of the written charge requested by defendant.—Hale v. State, 122 Ala. 85; Roberts v. State, Ib. 47; Harris v. State, 96 Ala. 24; Smith v. State, 88 Ala. 73.
The judgment will be reversed and the cause remanded.